Exhibit 10.11

NOTE EXTENSION AGREEMENT

Account #10202200978

This Loan Extension Agreement (hereinafter referred to as “Agreement”) made and
entered into this 26th day of May, 2006, by and between Intellinetics, Inc. and
cosigners A. Michael Chretein, Matthew L. Chretein, and Robert J. D’Orazio
(hereinafter referred to as “Borrowers”), and The Delaware County Bank and Trust
Company, 110 Riverbend Avenue, Lewis Center, Ohio (hereinafter referred to as
“Lender”).

WHEREAS, the Borrowers executed and delivered to the Lender a certain Promissory
Note dated March 24, 2004 for the principal sum of $201,024.00; that matured on
April 15, 2006, and has a current balance of $201,024.00, and

WHEREAS, the parties hereto desire to modify the original Note to extend the
maturity date on said Note;

NOW THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged the parties hereto agree as follows:

1. The maturity date on said Note shall be extended until April 15, 2007.

All other terms and conditions in the original Note shall remain in full force
and effect and the parties hereto agree that the only purpose of this Extension
Agreement is to change the maturity date.

IN WITNESS WHEREOF, Borrowers and Lender have executed this Agreement this 26th
day of May, 2006.

 

LENDER:     BORROWER:

THE DELAWARE COUNTY BANK

AND TRUST COMPANY

    INTELLINETICS, INC. BY:   /s/     JAMES L. BANDEEN             BY:   /s/    
A. MICHAEL CHRETEIN           JAMES L. BANDEEN       A. MICHAEL CHRETEIN, Vice
President      

    COSIGNERS:       BY:   /s/     A. MICHAEL CHRETEIN                 A.
MICHAEL CHRETEIN

          BY:   /s/     MATTHEW L. CHRETEIN                 MATTHEW L. CHRETEIN

          BY:   /s/     ROBERT J. D’ORAZIO                 ROBERT J. D’ORAZIO